Citation Nr: 1531512	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-27 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to allow for the reopening of service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted to allow for the reopening of service connection for depression, to include as secondary to service-connected hypertension and coronary artery disease.   

3. Entitlement to a higher initial rating for coronary artery disease in excess of 10 percent from November 1, 2008 to July 27, 2009; and in excess of 60 percent from July 28, 2009. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1959 to January 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran requested a hearing before a Veterans Law Judge, to be conducted via videoconferencing. The Veteran did not appear for a hearing that was scheduled for July 17, 2015. The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. 
§ 20.702(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

The issues of service connection for depression and PTSD, and a higher initial rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. In an August 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD because the evidence did not indicate any relationship between a current disorder and a corroborated in-service stressor. 

2. The evidence associated with the claims file subsequent to the August 2004 rating decision suggests a relationship between diagnosed PTSD and a stressor incident.

3. In an August 2004 rating decision, the RO denied the Veteran's claim for service connection for depression because the evidence did not indicate any relationship between a current disorder and service, or a service-connected disability. 

4. The evidence associated with the claims file subsequent to the August 2004 rating decision suggests a relationship between a diagnosed depressive disorder and both service and a service-connected disability. 


CONCLUSIONS OF LAW

1. The August 2004 rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. The criteria for reopening the claim of service connection for PTSD have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The August 2004 rating decision denying service connection for depression is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4. The criteria for reopening the claim of service connection for depression have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the Veteran's applications to reopen service connection for both PTSD and depression, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. 
§ 3.304(f) (2014). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

PTSD

In an August 2004 rating decision, the RO denied the Veteran's claim of service connection for a PTSD because the evidence did not indicate any relationship between a current disorder and a corroborated in-service stressor. The Veteran did not initiate appellate review by submitting a notice of disagreement (NOD) in a timely manner. See 38 C.F.R. § 20.200, 20.201, 20.302 (2014). The RO's decision is now final. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

In a July 2007 letter, a VA psychiatrist wrote that the Veteran experienced PTSD symptoms that started during service, when the Veteran "was subjected to sexual overtures from a higher ranking officer." The examiner further stated that the Veteran experienced a mugging several years ago during which he was badly beaten. The examiner indicated that, as a result of the mugging, the Veteran had started to relive the feelings of powerlessness he had experienced during service, resulting in diagnosed PTSD. 

This evidence is new, as it was not previously of record at the time of the August 2004 rating decision. The Board notes that the Veteran's account of an in-service incident has not been corroborated. The Veteran's service treatment and personnel records contain no account of any incident involving in-service sexual harassment. Furthermore, although the Veteran made vague references to "a commanding officer who ... may or may not have made advances to him of a sexual nature" to an April 2004 VA psychiatric examiner, the record does not contain a clear statement regarding such an incident that would allow for corroboration. In addition, although the record contains a December 2003 VA treatment record, in which the Veteran claims to have been assaulted while being arrested by the police at Iowa State University, the record contains no treatment record or other evidence corroborating the Veteran's account of being "mugged." Still, assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates that the Veteran developed PTSD related to an in-service stressor. Therefore, the claim is reopened.

Depression

In an August 2004 rating decision, the RO denied the Veteran's claim of service connection for depression because the evidence did not indicate any relationship between a current disorder and a corroborated in-service stressor. The Veteran did not initiate appellate review by submitting a NOD in a timely manner. See 
38 C.F.R. § 20.200, 20.201, 20.302. The RO's decision is now final. See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a February 2006 letter, a VA psychiatrist wrote that the Veteran experienced depression related to medication he used due to his service-connected hypertension. 

In a July 2007 letter, the same VA psychiatrist wrote that the Veteran experienced dysthymia symptomatology arising from an incident in service during which he experienced "sexual overtures" from a higher ranking officer and a mugging that occurred several years ago. 

This evidence is new, as it was not previously of record at the time of the August 2004 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates that the Veteran experienced depression related to either service or a service-connected disability. Therefore, the claim is reopened.


ORDER

The claim of entitlement to service connection for PTSD is reopened; to that extent only, this appeal is granted. 

The claim of entitlement to service connection for depression is reopened; to that extent only, this appeal is granted. 


REMAND

Accordingly, the issues of service connection for PTSD and depression, and a higher initial rating for coronary artery disease are REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding VA and private treatment records, to specifically include all VA treatment records denoting treatment for PTSD and depression, beginning in April 2005, and all records regarding treatment for coronary artery disease. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any claimed psychiatric disorder. The AOJ should insure that the Veteran is notified of the examination by letter and a copy of such notification is included in the file. The Veteran should be advised that the failure to appear at this examination likely will result in the denial of his claims for service connection for PTSD and depression.

The VA examiner be allowed access to the Veteran's electronic claims file and should note said review in his or her report. In reviewing the file, the examiner should note:

a. The service treatment records, to include the examination reports and reports of medical history;

   b. The service personnel records; 
   
c. The April 2004 VA PTSD and depression examination reports, diagnosing the Veteran as having a narcissistic personality disorder; 

d. The VA psychiatric treatment records;

e. The VA administrative records, to include the July 2011 investigation report, finding that the Veteran had defrauded VA of over 58 thousand dollars in travel expenses; and

f. The Veteran's lay statements.

The VA examiner should note that the Veteran is apparently claiming to have developed PTSD as a result of sexual advances from a commanding officer. If sufficient information is provided regarding this incident, the examiner is asked to provide opinions as to whether it is at least as likely as not that the Veteran has PTSD due to the claimed sexual advances evidenced by behavioral changes following the alleged in-service assault. 

Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not that any other diagnosed psychiatric disorder, such as depression, was first manifested in service or is otherwise related to service. The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric disorder that was caused or permanently aggravated beyond its normal progression by service-connected hypertension and/or coronary artery disease. 

A complete rationale for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Schedule the Veteran for a VA medical examination to determine the severity of the Veteran's coronary artery disease. The AOJ should insure that the Veteran is notified of the examination by letter and a copy of such notification is included in the file. The Veteran should be advised that the failure to appear at this examination likely will result in the denial of his claim for a higher initial rating.

The VA examiner must be allowed access to the Veteran's electronic claims file and should note said review in his or her report. The examiner should note any functional impairment caused by the Veteran's coronary artery disease, including a full description of the effects of his disability upon his ordinary activities, if any.

4. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


